Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9, and 15 are allowable over the prior art of record for their specific recitations of elements involved in an autonomous agricultural system user interface interlock, among other limitations, “wherein the first signal is associated with unlocking a manual control of the agricultural system; output a second signal to the touchscreen display indicative of instructions to display the manual control in an unlocked state” recited in claim 1 and similar limitations recited in claims 9 and 15.
The closest prior art is Ray et al. (Pub. No.: US 9,826,673 B1, hereinafter “Ray”). Ray teaches a touchscreen user interface for an agricultural system configured to display a manual control of the agricultural system, but fails to teach the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662